Citation Nr: 1310680	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1962 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in St. Petersburg, Florida.  

In May 2008, the Veteran testified at a Board hearing before a Veterans Law Judge at the Board.  A transcript of that hearing is of record.  In November 2012, VA notified the Veteran that the individual who conducted that hearing was no longer employed by the Board, and offered him a new hearing.  The Veteran responded in December 2012 that he did not desire another Board hearing, and that he wanted his case to be decided based on the evidence of record.  

This claim has been before the Board on several prior occasions.  In September 2008, the Board remanded the claim to the agency of original jurisdiction for additional development.  In August 2009, the Board denied the Veteran's claim of entitlement to a TDIU on the merits.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted a Joint Motion to vacate and remand the claim to the Board.   

In June 2010, the Board again denied the Veteran's claim of entitlement to a TDIU.  The Veteran again appealed to the Court and, by an Order dated March 2011, the Court granted a Joint Motion to vacate and remand the Board's June 2010 decision.

In October 2011, the Board again denied the Veteran's claim on the merits.  The Veteran appealed to the Court for a third time and, by an Order dated September 2012, the Court granted a Joint Motion to vacate and remand the Board's October 2011 decision based on a finding that all evidence had not been considered.  


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral knee disabilities, which are considered one disability for these purposes, with a rating of 60 percent.
 
2.  The Veteran is unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision herein to grant a TDIU constitutes a full grant of the benefit sought on appeal.  Therefore, no further action is needed to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's service-connected disabilities are osteoarthritis of the right knee, status-post total knee replacement, currently evaluated as 30 percent disabling; and total knee replacement of the left knee, associated with osteoarthritis of the right knee, currently evaluated as 30 percent disabling.  

Disabilities of one or both lower extremities, including the bilateral factor, and disabilities resulting from common etiology or a single accident will be considered as one disability for meeting the percentage threshold for the purposes of TDIU eligibility.  38 C.F.R. § 4.16(a).  

The Veteran's bilateral knee disabilities involve both lower extremities and the bilateral factor applies, and they also result from a common etiology, as both are related to the right knee disability.  The two 30-percent ratings combine to yield a "raw" disability evaluation of 51 percent.  When adding 10 percent of this evaluation to account for the bilateral factor, this yields an evaluation of 56 percent, which is rounded to 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the minimum schedular requirements for a TDIU.  

The remaining question is whether the Veteran's service-connected disabilities alone render him unemployable.  In determining unemployability for VA purposes, consideration may be given to his level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran has a high school degree and completed three years of college.  After discharge from service in 1965, he worked for nearly 35 years as a police officer, until retiring in 1989.  He was a patrol officer for five years, an investigator for over ten years, and then he was transferred into an administrative type of desk job from 1984 until the end of his career.  This last position was not physically demanding.  

After retiring, the Veteran worked for a few years, or until 1992, as a security officer in a friend's doll museum.  The Veteran has not worked since that time, and he has not had any further education or training or applied for any other jobs since 1992.  He did not receive disability retirement or workers' compensation benefits.  He underwent a total right knee replacement in 1993 and a total left knee replacement in 2004.  See October 2004 TDIU formal claim (VA Form 21-8940), March 2005 statement, May 2008 Board hearing transcript.

The Veteran contends that he became unemployable due to his knee disabilities when he retired from the police force in 1989 and also when he stopped working as a security officer in 1992.  There is conflicting information as to the reasons for the Veteran's change to administrative position and his retirement from the police force and leaving his job as a security officer.  

For example, at a June 1989 VA examination, the Veteran reported that he was given a "regular retirement because of inability to fit the profile."  During a September 1989 hearing before an officer at the RO concerning prior claims, he stated that he was asked to retire due to physical limitation of the knee, but there were also other reasons for the retirement.  During a September 1991 hearing before an officer at the RO, the Veteran reported that he took early retirement due to receiving a bonus of five years, but also because he "no longer fit the image" and could not pass the physical due to his knee.  

More recently, a December 2004 statement from the Veteran's former employer on the police force indicates that he retired in April 1989 and no concessions had been made by reason of age or disability.  During the May 2008 Board hearing concerning the current claim, the Veteran testified that he worked in an administrative position for his last 5 years on the police force as a result of a promotion to be a senior officer, not necessarily due to his knees.  He also testified that his friend paid him to work at the museum at the same rate he earned as a police officer, and that he left that job in 1992 because there was no need for a security officer.  

As such, the evidence suggests that the Veteran moved to a less physically demanding administrative desk job, subsequently retired from the police force, and stopped working as a security officer for multiple reasons, and not necessarily due to his knees.  Nevertheless, the Veteran's knee disabilities progressed in severity after he stopped working, as shown by him undergoing total knee replacements in 1993 and 2004.  The primary concern for the Veteran's current TDIU claim is the severity of his service-connected bilateral knee disabilities, and the effects on possible work activities, during the period on appeal.  

During a May 2004 VA examination, the Veteran reported that his work activities were impacted by his inability to run, jump, or ride more than 200 miles due to his knees.  He denied any flare-ups, and he used no assistive devices.  He had a slight antalgic gait, and there was valgus of 15 degrees in the right knee and 20 degrees in the left knee.  The left knee had no gross instability and negative anterior drawer and Lachman tests, but the right knee had 1 to 2+ varus and valgus instability and the anterior drawer and Lachman tests were 1+.  There was also tenderness along the bilateral joint lines.  Range of motion was 0 to 95 degrees in the left knee and 0 to 100 degrees in the right knee, with pain at the end of ranges.  

In a March 2005 VA examination, the Veteran reported that he was able to walk about 10 to 15 minutes, but was unable to run or hop.  He had pain in both knees, but this was markedly improved from before his total knee replacement surgeries.  He did not use any braces or assistive aids for ambulation.  Range of motion of the knees was from 0 to 120 degrees on the right side and from 0 to 130 degrees on the left side, and the ligaments and patellofemoral joints were stable bilaterally.  

During the May 2008 Board hearing, the Veteran testified to current complaints of extreme pain in the left knee and less pain in the right knee.  He stated that he had pain after walking very far, and that he could not run or jump.  He also stated that he took morphine and Percocet when the knee pain was very bad.  

In a December 2008 VA examination, the Veteran complained of pain in both knees all the time, with no flare-ups.  He did not use a brace or any other assistive devices.  He reported taking morphine sulfate 3 times a day and Oxycodon as needed, which helped his knees.  He had pain with all activities of daily living, including walking for long periods.  The Veteran walked with a wide-based gait and slight genu valgum on the right.  Examination showed no objective instability, but tenderness on the medial aspect of both knees, and range of motion from 0 to 80 degrees bilaterally with complaints of pain at 80 degrees.  The examiner diagnosed severe degenerative joint disease status post total knee replacement bilaterally.

Concerning the effects of these symptoms on employability, the Veteran testified in May 2008 that he could no longer pass physical examinations required to do police or security work based on the current severity of his knees.  Similarly, he stated in a March 2009 letter that he could not pass a physical to return to law enforcement or pass a drug test to do any type of job, referring to both his knees and his back.

There are also several medical opinions indicating that the Veteran is unable to work in his former position as a police officer due to his knees.  

Specifically, in a July 2005 letter, his treating orthopedic surgeon, Dr. H.K., stated that the Veteran was unable to perform the normal duties of a law enforcement officer due to his knees.  Dr. H.K. added that he could do sedentary or desk work.  

Similarly, in April 2006, a VA primary care physician recorded that the Veteran had continued pain despite total knee replacements, and that he was taking morphine for knee pain and was unable to work as a law enforcement officer.  

The Veteran primarily relies on opinions provided by C.K., a certified vocational rehabilitation counselor and vocational evaluator.  In a June 2010 letter, C.K. indicated that he had reviewed the Veteran's claims file and medical history.  He stated that the Veteran had instability of the knees that could cause him to fall.  Mr. C.K. also stated that the Veteran regularly used morphine-based pain killers, which precluded him from driving on a regular basis and prevented him from concentrating and focusing on work activities.  He concluded that the Veteran was unable to engage in gainful employment as a result of his service-connected disabilities.  

In an August 2011 letter, Mr. C.K. reiterated his findings and conclusions as stated in June 2010, based on a review of the claims file and medical history.  He also expressly opined that the Veteran's use of morphine-based pain killers would preclude all types of employment, including both sedentary work and physical labor.  Mr. C.K. again stated that it is more likely than not that the Veteran's service-connected disabilities, by themselves, make him unable to engage in gainful employment.  He stated that he had worked for many years in the addiction and pain management field, and he was well trained on the side effects of pain medication.

In contrast, there are also several medical opinions indicating that the Veteran would still be able to perform sedentary employment despite his knee disabilities.  As noted above, Dr. H.K. stated in July 2005 that the Veteran would be able to perform sedentary or desk work despite his bilateral total knee replacements.  

Similarly, the December 2008 VA examiner opined that the Veteran was not likely to be able to do physically demanding type of work as a result of his knee disabilities, but he was at least as likely as not able to do sedentary employment.

The Veteran also has a significant low back disability, as well as other medical conditions.  In particular, he fell out of a tree in 1989 and fractured his back in two places, dislocated his knee, fractured his leg and ankle, and tore his shoulder, which he believes was due to his right knee giving way.  The Veteran previously sought service connection for these disorders as secondary to his right knee disability, but those claims were denied.

The evidence indicates that the Veteran has significant pain and impairment of function and takes morphine to treat both his back and knee disabilities.  Historically, in a June 1994 VA examination, the Veteran was noted to have severe limitation of activities due mainly to the back.  However, more recent VA treatment records note that he was on pain medications including oxycontin, morphine, and Percocet for the knees and the back.  See, e.g. records dated in February 2005 (pain medications for knee pain, oxycontin for back pain); April 2006 (morphine for knee pain), February 2007 and March 2008 (morphine and rarely Percocet for back pain).  

The Veteran testified during the May 2008 Board hearing that his back problems kept him from sitting, standing, or walking for very long.  He also stated that knee pain prevented him from walking very far, and that he took morphine and Percocet when the knee pain was very bad.  Similarly, in a March 2009 letter, the Veteran stated that his knees and back had deteriorated since the 1989 accident, and that he could not sit or stand for any length of time.  He further stated that his VA doctor and his back doctor had prescribed morphine and Percocet to ease the pain in his body and allow him to function.  His orthopedic doctor had also prescribed Celebrex to ease the pain his knees.  The Veteran asserted that "all of [his] physical problems and pain" were a direct result of his right knee disability.  

In a May 2008 letter, the Veteran's treating neurologist, Dr. F.D.H., stated that the Veteran could not sit or stand for long periods of time due to several unspecified disabling neurological conditions.  He further stated that the Veteran could not perform duties as a law enforcement officer due to his medical conditions.  Similarly, Dr. F.D.H. indicated in an October 2005 letter that the Veteran could not sit for jury duty (i.e., for long periods) due to multiple medical conditions.  The Veteran indicated in an April 2008 letter than Dr. F.D.H. treated him for his back problem, and that he took morphine and Percocet for pain.  The Veteran is not currently service-connected for any neurological medical conditions or for the back.  

Considering all lay and medical evidence of record, it is clear that the Veteran's service-connected knee disabilities alone would prevent him from engaging in physically demanding work, such as the physical duties required for many positions as a law enforcement or security officer; his primary background.  

However, the Veteran also has a high school education, three years of college, and experience with administrative work at a desk job.  The Board finds that the evidence of record is in relative equipoise as to whether he is also unable to perform sedentary occupations consistent with his education and background due solely to his service-connected knee disabilities.  The evidence is in relative equipoise as to whether the effects of using morphine to treat the Veteran's knee disabilities, as opposed to treatment for his back and other nonservice-connected disabilities, results in an inability to work in sedentary employment.

Mr. C.K. is not a physician.  However, his letters indicate that he has significant experience in disability analysis, as well as vocational evaluation and rehabilitation, and he is a contract counselor and evaluator for VA facilities.  As such, the Board finds that Mr. C.K.'s opinions have high probative value as to the effects of morphine use on the Veteran's employability.  The Veteran has been using morphine and other narcotics throughout the period on appeal.

There is no other opinion of record that directly addresses the effects of the Veteran's morphine use to treat service-connected disabilities on his employability.  In particular, although the December 2008 VA examiner noted the Veteran's use of morphine sulfate in the history section of the report, this was not specifically considered in the reasoning of the effects on daily living and employment.  As such, the Board finds that this opinion has lower probative value than that of Mr. C.K.

As the evidence is in relative equipoise, the Board resolves reasonable doubt as to these matters in the Veteran's favor.  38 U.S.C.A. § 5107.  The evidence thus establishes that he meets the schedular percentage threshold criteria and he is unemployable for VA purposes due solely to the service-connected bilateral knee disabilities.  His claim for a TDIU is, therefore, granted.  







						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


